Citation Nr: 0429795	
Decision Date: 11/04/04    Archive Date: 11/10/04

DOCKET NO.  01-06 235A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
hemorrhoids, status-post anal fissure repair. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran had active service from May 1980 to February 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in April 2001 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.  Thereafter, the claims file 
was transferred to the Chicago, Illinois, RO.  

In connection with this appeal the veteran testified at a 
personal hearing before the undersigned sitting in Chicago, 
Illinois, in June 2004; a transcript of that hearing is 
associated with the claims file.

This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  VA will notify the veteran if 
further action is required on his part.


REMAND

The veteran is service-connected for hemorrhoids, status-post 
anal fissure repair, currently evaluated as noncompensably 
disabling under 38 C.F.R. § 4.114, Diagnostic Code 7336.  He 
contends that he has bleeding, flare-ups two to three times a 
week, and a feeling of loss of control two to three times a 
month as a result of his hemorrhoids.  The veteran also 
states that colonoscopies have revealed polyps and he has had 
surgery for his hemorrhoids.  As such, he argues that he is 
entitled to a 20 percent evaluation for such service-
connected disability.

At the veteran's June 2004 Board hearing, he indicated that, 
since moving to Illinois, he has sought treatment for his 
hemorrhoids at the VA facilities in Peoria and Springfield.  
Such identified records are not currently contained in the 
claims file.  The veteran also testified to having surgery 
for his hemorrhoids at the North Crest Medical Center in 
Springfield, Tennessee, in 2000 or 2001.  He filled out 
Authorization and Consent to Release Information to VA forms 
for North Crest Medical Center and Dr. A. at the time of his 
Board hearing.  The Board observes that a March 2002 
operation report from the North Crest Medical Center is 
associated with the claims file.  Such indicates that Dr. A. 
performed a total colonoscopy and banding of hemorrhoids.  It 
is unclear if there are additional available treatment 
records from the North Crest Medical Center or Dr. A.  
Therefore, outstanding medical records from the VA facilities 
in Peoria and Springfield, Illinois, and the North Crest 
Medical Center and Dr. A. should be requested for 
consideration in connection with the veteran's appeal.  

Additionally, the Board observes that the veteran was last 
afforded a VA examination pertinent to the evaluation of his 
hemorrhoids in December 2000.  As such, in view of the 
intervening surgical treatment and the veteran's recent 
testimony regarding increased symptomatology, a contemporary 
examination is needed to properly determine the current 
nature and severity of the veteran's hemorrhoids.  

For the above reasons, the case is REMANDED for the 
following:

1.  The RO should take the appropriate 
steps to obtain identified records from 
the Peoria and Springfield, Illinois, VA 
facilities, and the North Crest Medical 
Center and Dr. A in Springfield, 
Tennessee.  A negative response for any 
records that cannot be obtained should be 
associated with the claims file.  Any 
records obtained should be associated 
with the file.

2.  After the above has been 
accomplished, the RO should make 
arrangements for the veteran to be 
afforded a VA examination to determine 
the current nature and severity of the 
veteran's service-connected hemorrhoids, 
status-post anal fissure repair.  The 
claims folders must be made available to 
and be reviewed by the examiner.  Any 
necessary tests should be performed.  The 
examiner should include information as to 
whether the veteran has internal and/or 
external hemorrhoids and whether such are 
mild or moderate; large or thrombotic, 
irreducible, with excessive redundant 
tissue, evidencing frequent recurrences; 
and whether there is evidence of 
persistent bleeding with secondary 
anemia, or whether fissures are present.  

3.  After completing the above actions, 
the RO should readjudicate the veteran's 
increased rating claim based on the 
complete evidentiary record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue the veteran and his 
representative a supplemental statement 
of the case and allow an appropriate 
period of time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the appellant unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board (or 
by the United States Court of Appeals for Veterans Claims) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  



	                  
_________________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




